NO. 07-12-0350-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                  AUGUST 8, 2012
                          ______________________________

                                 TERRY ALLEN REECE,

                                                                 Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

               FROM THE 69th DISTRICT COURT OF MOORE COUNTY;

                        NO. 4419; HON. RON ENNS, PRESIDING
                         _______________________________

                                  Order of Dismissal
                          _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Terry Allen Reece, appellant, attempts to appeal from his conviction for obstruction

or retaliation. The trial court pronounced sentence and signed the judgment in August of

2011. Appellant did not file his notice of appeal until August 3, 2012. We dismiss for

want of jurisdiction.

       To be timely, a notice of appeal must be filed within thirty days after the sentence is

imposed or suspended in open court or within ninety days after that date if a motion for
new trial is filed. TEX. R. APP. P. 26.2(a). Therefore, the deadline for perfecting an

appeal here lapsed in September of 2011.

        A timely filed notice of appeal is essential to invoke our appellate jurisdiction.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can take

no action other than to dismiss the proceeding. Id. at 523. Appellant's notice being

untimely filed, we have no jurisdiction over the matter and dismiss the appeal.

        Accordingly, appellant’s appeal is dismissed.1



                                                        Per Curiam



Do not publish.




        1
        The appropriate vehicle for seeking a belated appeal from a final felony conviction is by writ of
habeas corpus pursuant to Article 11.07 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM.
PROC. ANN. art. 11.07 (Vernon 2005).


                                                   2